ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 07/21/2021, have been fully considered. 
Applicants have amended their independent claims (claims 1, 15, and 18), filed 07/21/2021 after final rejection to include claim limitations indicated as allowable in the office action dated 05/21/2021.
Applicant’s amendment amended claims 1-2, 4, 10, 15, and 18.
Applicant’s amendment left claims 3, 5-9, 11-12, 14, 16-17, and 19-21 as originally filed or previously presented.
Applicant’s amendment cancelled claim 13.
Claims 1-12 and 14-21 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2021 was filed after the mailing date of the final rejection on 05/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 07/21/2021, with respect to the rejections of claims 1, 15, and 18 have been fully considered and are persuasive. Claims 1, 15, and 18 have been amended to include limitations not taught or suggested by the prior art of record. Specifically, the prior 

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest the limitation “the optical fiber being attached to the catheter in a state of being turned back on a distal end side from the urinary passage, and wherein a distal end surface of the optical fiber is positioned on a side opposite to the urinary passage sandwiching the oxygen sensor main body” included in independent claims 1, 15, and 18. The prior art includes WO 2014/210453 A2 to Burnett et al. wherein the optical fiber is attached to the catheter along the length of the catheter and is connected at the distal end to an oxygen sensor main body. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791           

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791